Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 6-1-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3-7, 10, 12-13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,544,418 to Jiang in view of U.S. Patent Application Publication No. 2003/0075115 to Thompson and further in view of U.S. Patent No. 5,794,565 to Beshah.
Referring to claim 1, Jiang discloses a kennel comprising: (abstract and figs) a) a feeding system including (Fig 1-3) i) one or more water bowls; (Fig 4, Ref 48) ii) one or more water storage in communication with the one or more water bowls; (Fig4, Ref 43) iii) one or more food bowls; (Fig 3, Ref 29) and iv) one or more food storage in communication with the one or more food bowls; (Fig 2, Ref 23) b) a communication system including: (col 7, In 52-54) i) one or more cameras; (col 7, In 52-54) ii) one or more speakers; (col 7, In 52-54) iii) one or more microphones; (col 7, In 52-54) or iv) a combination of (i), (ii), and (iii); (col 7, In 52-54) c) an entry system (Fig 1, Ref 7) and d) a remote device including an application that is in communication with the kennel so that a user can control the feeding system, the communication system, the entry system, or a combination thereof. (Fig 7, col 4, In 7-18). Jiang does not disclose an entry system including: a cleaning system. Thompson does disclose a kennel (abstract), an entry system including: a cleaning system (Figs 3-4, para0019-0020, 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kennel of Jiang such that it comprises an entry system and a cleaning system as taught by Thompson to clean the foot of the animal as it enters and leaves the dwelling (abstract). Jiang as modified by Thompson further discloses a bathroom system. (Fig 5, col 4, ln 34- col5, ln23) of Jiang. Jiang as modified by Thompson does not disclose a spill preventer extending around and housing the one or more food bowls and the one or more water bowls, wherein the spill preventer includes holes that are located around the one or more food bowls and the one or more water bowls so that any food, water, crumbs or a combination thereof dropped are collected. Beshah does disclose a spill preventer – at 20,20’, extending around and housing the one or more food bowls – at 40, and the one or more water bowls – at 40 – see figures 1-2 and 5-7, wherein the spill preventer includes holes – at 50, that are located around the one or more food bowls and the one or more water bowls – figures 1-2 and 5-7, so that any food, water, crumbs or a combination thereof dropped are collected – see figures 1-2 and 5-7. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Jiang as modified by Thompson and add the spill preventer of Beshah, so as to yield the predictable result of making the device easier to clean while wasting less of the food and water during use. 
Referring to claim 3, Jiang as modified by Thompson and Beshah further discloses wherein the bathroom system is movable between a stored position and a deployed position. (Fig 1 of Jiang, shows all the systems removably attached to the body 1, alternatively the system (fig 5 of Jiang) is in the store position when in rest mode and deployed position when in use.
Referring to claim 4, Jiang as modified by Thompson and Beshah further discloses wherein the bathroom system includes a tray that an animal uses to go to the bathroom (Fig 1, 5, of Jiang, see tray “fixed position” that animal uses col 4, ln 34- col5, ln23 of Jiang and a storage for storing liquids, solids, or both. (Fig 5 of Jiang, ref 53).
Referring to claim 5, Jiang as modified by Thompson and Beshah further discloses wherein the storage includes a bathroom sensor that monitors a level within the storage. (Fig 5, Ref 85 col 4, ln 34- col5, ln23 of Jiang).
Referring to claim 6, Jiang as modified by Thompson and Beshah further discloses wherein the bathroom sensor is in communication with the application, (claim 1 of Jiang).
Referring to claim 7, Jiang as modified by Thompson and Beshah further discloses a sanitizing system that cleans, sanitizes, or both the one or more water bowls, the one or more food bowls, a bathroom system, or combination thereof, (Fig 6, col ln 26-40 of Jiang).
Referring to claim 10, Jiang as modified by Thompson and Beshah further discloses wherein the sanitizing system is in communication with the application so that a user can remotely sanitize, (col 6, ln 36-40 of Jiang).
Referring to claim 12, Jiang as modified by Thompson and Beshah further discloses wherein the connection system includes one or more connectors that connect the kennel to one or more other kennels or one or more modular parts, (Fig 2-4, Ref 22+32+42 of Jiang).
Referring to claim 13, Jiang as modified by Thompson and Beshah further discloses wherein the one or more modular parts are a bathroom system, a sanitizing system, the entry system, the communication system, the feeding system, or a combination thereof, (Fig 2-4, 42+22+32 of Jiang).
Referring to claim 16, Jiang as modified by Thompson and Beshah further discloses wherein walls of the spill preventer are angled so that food water, crumbs, or a combination thereof are redirected into the one or more water bowls, the one or more food bowls, or both respectively. (Fig 1-3, 5-7 of Beshah, see the walls of 20-28 that serve to redirect food back into the bowls as seen in figure 3 of Beshah). Therefore it would have been obvious to one of ordinary skill in the art to take the device of Jiang as modified by Thompson and add the spill preventer of Beshah, so as to yield the predictable result of making the device easier to clean while wasting less of the food and water during use.
Referring to claim 19, Jiang as modified by Thompson and Beshah further discloses wherein the entry system comprises a ramp or steps and the ramp or steps a recess that holds the cleaning system. (Figs 3-4, para0019-0020, 0023 of Thompson). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kennel of Jiang as modified by Thompson and Beshah such that it comprises an entry system as taught by Thompson to clean the foot of the animal as it enters and leaves the dwelling (abstract).
Claim(s) 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as modified by Thompson and Beshah as applied to claims 1 or 7 above, and further in view of U.S. Patent Application Publication No. 2019/0357495 to Liu.
Referring to claim 8, Jiang as modified by Thompson and Beshah does not disclose the sanitizing system includes a heater that heats a fluid to sanitize. Liu teaches: a kennel (abstract and figs), wherein the sanitizing system includes a heater that heats a fluid to sanitize, (para0029). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sanitizing system of Jiang as modified such that it comprises a heater that heats a fluid to sanitize as taught by Liu to clean with hot water to quickly wash away a lot of dirt and oil stains which are not easy to wash by cold water, greatly improving the cleaning efficiency and achieving high temperature germicidal effect (para0029).
Referring to claim 9, Jiang as modified by Thompson and Beshah does not disclose the sanitizing system includes nozzles that distribute steam. Liu does disclose wherein the sanitizing system includes nozzles that distribute steam, (para0030,0033). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sanitizing system of Jiang as modified such that it comprises nozzles as taught by Liu to clean provide for multiple points of cleaning which can respectively spray to complete the cleaning more efficiently.
Referring to claim 17, Jiang as modified by Thompson and Beshah does not disclose a fan in the wall of the kennel. Liu does disclose a fan in a wall of kennel. (Fig 1, Ref 18, para0032). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kennel of Jiang as modified such that it comprises a fan as taught by Liu to remove the dirty air in the kennel (para0032).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as modified by Thompson and Beshah as applied to claim 1 above, and further in view of JP Patent No. JP 2019106971.
Referring to claim 18, Jiang as modified by Thompson and Beshah does not disclose a transparent window, a transparent door, or both and the transparent window, the transparent door, or both include a photochromic dye and adjust in tint when exposed to sunlight. Suzuki teaches: a kennel (abstract and figs), comprising a transparent window, a transparent door, or both and the transparent window, the transparent door, or both include a photochromic dye and adjust in tint when exposed to sunlight, (abstract, para0009). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kennel of Jiang as modified such that it comprises a transparent window with a photochromic dye as taught by Suzuki to allow the kennel to placed outdoors without fearing for radiation damage for the animal within.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as modified by Thompson and Beshah as applied to claim 1 above, and further in view of CN Patent No. 108464249 to Yu.
Referring to claim 20, Jiang as modified by Thompson and Beshah does not disclose an open button having one or more biometric sensors that only permit entry of an animal keyed to the one or more biometric sensors. Yu teaches: a kennel comprising an open button having one or more biometric sensors that only permit entry of an animal keyed to the one or more biometric sensors. (Fig 1, “biological identification lock” “pet RFID scan lock”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kennel of Jiang as modified such that it comprises an open button as taught by Yu to provide for a highly secure and reliable lock system.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as modified by Thompson and Beshah as applied to claim 1 above, and further in view of U.S. Patent No. 9,210,911 to Bernal et al.
Referring to claim 21, Jiang as modified by Thompson and Beshah does not disclose the bathroom system is movable between a folded state and an unfolded state, wherein the bathroom system in the folded state is substantially vertical relative to a base of the kennel. Bernal et al. does disclose the bathroom system – at 1, is movable between a folded state and an unfolded state – see figures 3-4, wherein the bathroom system in the folded state is substantially vertical relative to a base to which the bathroom system is attached – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Jiang as modified by Thompson and Beshah and add the bathroom movable into a folded and unfolded state, so as to yield the predictable result of allowing for the bathroom system to be positioned out of the way of the user and animals/pets when not in use. 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as modified by Thompson and Beshah as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2016/0037744 to Rudin.
Referring to claim 22, Jiang as modified by Thompson and Beshah does not disclose the one or more water bowls and the one or more food bowls are recessed into a floor of the kennel. Rudin does disclose the one or more water bowls and the one or more food bowls – at 110,120, are recessed into a floor of the kennel – see at 108,116,130 in figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Jiang as modified by Thompson and Beshah and add the food bowl(s) recessed in the floor as disclosed by Rudin, so as to yield the predictable result of allowing for the bowl to be less likely to be knocked over and the contents spilled by the animal/pet during use.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as modified by Thompson, Beshah and Liu as applied to claim 17 above, and further in view of U.S. Patent No. 8,291,866 to Cauchy et al.
Referring to claim 23, Jiang as modified by Thompson, Beshah and Liu does not disclose a temperature sensor configured to turn the fan on or off based upon a temperature inside of the kennel, outside of the kennel, or both. Cauchy et al. does disclose a temperature sensor – see column 13 lines 39-54, configured to turn the fan on or off based upon a temperature inside of the kennel, outside of the kennel, or both – see at 26,27 and column 13 lines 6-54. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Jiang as modified by Thompson, Beshah and Liu and add the temperature sensor of Cauchy et al., so as to yield the predictable result of automatically controlling the temperature inside the kennel as desire.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as modified by Thompson and Beshah as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0132135 to Galeone.
Referring to claim 24, Jiang as modified by Thompson and Beshah does not disclose a movement sensor that monitors the kennel and alerts the remote device if a predetermined condition is met. Galeone does disclose a movement sensor – at 6,7, that monitors the kennel and alerts the remote device if a predetermined condition is met – see paragraph [0022]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Jiang as modified by Thompson and Beshah and add the movement sensor of Galeone, so as to yield the predictable result of allowing for the user to remotely monitor and control the device as desired. 

Response to Arguments

3.	Applicant’s remarks/arguments dated 6-1-22 obviates the drawing objections detailed in the last office action dated 3-2-22.
	Applicant’s claim amendments and remarks/arguments dated 6-1-22 obviates the claim objections of claim 19 detailed in the last office action dated 3-2-22.
	Applicant’s claim amendments and remarks/arguments dated 6-1-22 obviates the 35 U.S.C. 112(b) rejections of claims 12-13 and 15 detailed in the last office action dated 3-2-22.
	Applicant’s claim amendments and remarks/arguments dated 6-1-22 obviates the 35 U.S.C. 103 rejections of claims 1-20 detailed in the last office action dated 3-2-22. However, applicant’s claim amendments dated 6-1-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643